Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 1 of 20 PageID: 481



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    ABC CHILDREN’S DENTISTRY,              Civil Action No. 20-10044
    LLC,

                    Plaintiff,             OPINION

          v.

    THE HARTFORD INSURANCE
    COMPANY d/b/a THE SENTINEL
    INSURANCE COMPANY, LTD.,

                    Defendant.


APPEARANCES:

JOHN MORELLI
JACOBS SCHWALBE & PETRUZELLI PC
TEN MELROSE AVENUE - SUITE 340
CHERRY HILL, NJ 08003

            Counsel on behalf of Plaintiff

JAMES L. BROCHIN
STEPTOE & JOHNSON LLP
1114 AVENUE OF THE AMERICAS - 35TH FLOOR
NEW YORK, NY 10036

            Counsel on behalf of Defendant

Hillman, District Judge

      This matter comes before the Court on Defendant Sentinel

Insurance Company, Ltd.’s 1 (“Defendant”) Motion for Judgment on

the Pleadings.     (ECF No. 22).     For the reasons explained below,

the Court will grant the motion.


1 Defendant was improperly pleaded as The Hartford Insurance
Company.
                                      1
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 2 of 20 PageID: 482



                                 BACKGROUND

      Plaintiff ABC Children’s Dentistry, LLC (“Plaintiff”)

operates a dental practice in New Jersey.          (ECF No. 15 ¶1.)     To

protect its business from potential loss, Plaintiff purchased an

insurance policy from Defendant, who issued a Spectrum Business

Owner’s Policy bearing No. 40 SBA AB8719 for the period of

October 24, 2019 to October 24, 2020 (the “Policy”).            (Id. ¶8.)

      The Policy’s “Business Income” and “Civil Authority”

provisions provide coverage for “actual loss of Business Income”

due to the necessary suspension or forced closure of business

operations.     (ECF No. 22-2 at 37–38 §A.5.o, q.)        However, the

Policy also contains an exclusion for “loss or damage caused

directly or indirectly” by the “[p]resence, growth,

proliferation, spread or any activity of ‘fungi’, wet rot, dry

rot, bacteria or virus,” regardless of whether other causes or

events “contribute[] concurrently or in any sequence to the

loss” (the “Virus Exclusion”).        (Id. at 99 §A.2.i.)      The Virus

Exclusion specifies it applies to and modifies all coverages in

the “Special Property Coverage Form,” including the “Business

Income” and “Civil Authority” provisions.          (Id. at 99.)

      However, the Policy also provides an exception to the Virus

Exclusion, specifying that its bar to coverage “does not apply:

(1) When ‘fungi’, wet or dry rot, bacteria or virus results from

fire or lighting; or (2) To the extent coverage is provided in

                                      2
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 3 of 20 PageID: 483



the Additional Coverage – Limited Coverage for ‘Fungi’, Wet Rot,

Dry Rot, Bacteria and Virus [(the “Limited Virus Coverage

Clause”)] with respect to loss or damage by a cause of loss

other than fire or lighting.”        (Id. at 99 §A.2.i.)     The Limited

Virus Coverage Clause is a carveout to the Virus Exclusion that

provides up to $50,000 in coverage but “only applies when the .

. . virus is the result of one or more of the following causes .

. . (1) A ‘specified cause of loss’ other than fire or

lightning; (2) Equipment Breakdown Accident occurs to Equipment

Breakdown Property, if Equipment Breakdown applies to the

affected premises.”      (Id. at 99–100 §B.1.a.)      The Policy defines

“specified cause of loss” as “[f]ire; lightning; explosion,

windstorm or hail; smoke; aircraft or vehicles; riot or civil

commotion; vandalism; leakage from fire extinguishing equipment;

sinkhole collapse; volcanic action; falling objects; weight of

snow, ice or sleet; water damage.”         (Id. at 52 §G.19.)

      Plaintiff alleges that it suffered a covered loss under the

Policy due to Governor Murphy’s issuance of Executive Orders 107

and 109, which required “dental practices such as [its own] to

cease business operations” in order to combat the spread of

COVID-19.    (ECF No. 15 ¶6.)     Plaintiff filed an insurance claim

with Defendant for its loss of income, but Defendant denied

coverage.    (ECF No. 15 ¶15.)



                                      3
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 4 of 20 PageID: 484



      On June 29, 2020, Plaintiff filed a civil action against

Defendant in the Superior Court of New Jersey, Law Division,

alleging a single claim for breach of contract.           (ECF No. 1-1.)

On August 5, 2020, Defendant removed the action to this Court.

(ECF No. 1.)     On October 17, 2020, Plaintiff filed an Amended

Complaint, ECF No. 15, which Defendant answered on November 20,

2020.    (ECF No. 21.)    Then, on March 17, 2021, Defendant filed

the present Motion for Judgment on the Pleadings, which largely

relies on the Policy’s Virus Exclusion in arguing that

Plaintiff’s Amended Complaint must be dismissed.           (ECF No. 22.)

Plaintiff filed a brief in opposition to the motion on April 2,

2021, arguing that the Policy does not unambiguously bar

coverage, and that even if it does, the reasonable expectations

doctrine should be applied to override the plain meaning of the

Policy.    (ECF No. 23.)     Plaintiff also advances forward

alternative arguments based on equitable estoppel and bad faith.

(ECF No. 23 at 15–16.)       Defendant responded with a brief in

further support of its motion on April 19, 2021, and on April

21, 2021, Plaintiff followed with a letter brief in further

opposition. 2    (ECF Nos. 27-28.)     The motion is thus fully briefed

and ripe for adjudication.




2 Plaintiff failed to seek permission from the Court prior to
filing its sur-reply in violation of Local Civil Rule 7.1.
Nevertheless, even considering Plaintiff’s improperly filed sur-
                                      4
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 5 of 20 PageID: 485



                                 DISCUSSION

   A. Subject Matter Jurisdiction

      This Court exercises subject matter jurisdiction over this

matter pursuant to 23 U.S.C. § 1332, because there is complete

diversity of citizenship of the parties and the amount in

controversy exceeds $75,000.

   B. Legal Standard of a Motion for Judgment on the Pleadings

      Fed. R. Civ. P. 12(c) states that “[a]fter the pleadings

are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” In analyzing a Rule 12(c)

motion, a court applies the same legal standards as applicable

to a motion filed pursuant to Rule 12(b)(6).          Turbe v. Gov’t of

V.I., 938 F.2d 427, 428 (3d Cir. 1991).

      A district court must therefore accept all well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the plaintiff, Evancho v. Fisher, 423 F.3d

347, 351 (3d Cir. 2005), however, it need not credit either

“bald assertions” or “legal conclusions.”          In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1429–30 (3d Cir. 1997).             The

question is “not whether a plaintiff will ultimately prevail but

whether the claimant is entitled to offer evidence to support

the claim[ ].”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 583



reply, the Court must grant Defendant’s Motion for Judgment on
the Pleadings.
                                      5
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 6 of 20 PageID: 486



(2007) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974));

see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d

Cir. 2008) (stating the “Supreme Court’s Twombly formulation of

the pleading standard can be summed up thus: ‘stating . . . a

claim requires a complaint with enough factual matter (taken as

true) to suggest’ the required element.         This ‘does not impose a

probability requirement at the pleading stage,’ but instead

‘simply calls for enough facts to raise a reasonable expectation

that discovery will reveal evidence of’ the necessary element”).

      A court must ask whether the plaintiff has articulated

“enough facts to state a claim to relief that is plausible on

its face.”    Twombly, 550 U.S. at 570.       “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556).    It is ultimately the defendant, however, that bears the

burden of showing that no claim has been presented.            Hedges v.

United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr

Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir.

1991)).    In addition, “on a motion for judgment on the

pleadings,” a court “reviews not only the complaint but also the

answer and any written instruments and exhibits attached to the

pleadings.”     Perelman v. Perelman, 919 F. Supp. 2d 512, 520 n.2

                                      6
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 7 of 20 PageID: 487



(E.D. Pa. 2013).      The court may also consider “matters of public

record[] as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.”

Wolfington v. Reconstructive Orthopaedic Assocs. II PC, 935 F.3d

187, 195–96 (3d Cir. 2019) (quoting Mayer v. Belichick, 605 F.3d

223, 230 (3d Cir. 2010)).       Here, Plaintiff’s claims are based on

the Policy, which is attached as an exhibit to Defendant’s

Motion for Judgment on the Pleadings.         Plaintiff does not

dispute the authenticity of this document.          Accordingly, the

Court will consider the Policy.

   C. Analysis

      As stated above, the Amended Complaint alleges a breach of

contract claim based on Defendant’s denial of coverage for

Plaintiff’s business income losses.         Plaintiff also advances

arguments for equitable estoppel and bad faith.

      This case comes on the heels of this Court’s prior Opinion

in Z Business Prototypes LLC v. Twin City Fire Insurance Co.,

No. 20-10075, 2021 WL 3486897 (D.N.J. August 9, 2021), in which

the Court addressed similar breach of contract claims based on

denial of insurance coverage for COVID-19 shutdown related

losses.    In that case, this Court held that the virus exclusion

in the parties’ contract, which was identical to the one in the

present case, clearly applied and barred coverage.           Id. at *3.



                                      7
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 8 of 20 PageID: 488



For substantially the same reasons, the Court reaches the same

result here.

      Both parties agree that New Jersey law applies.           Under New

Jersey law, the interpretation of an insurance policy is a

“question of law.”      Selective Ins. Co. of Am. v. Hudson E. Pain

Mgmt. Osteopathic Med., 46 A.3d 1272, 1276 (N.J. 2012).            The

language of an insurance policy “should be interpreted according

to its plain and ordinary meaning.”         Voorhees v. Preferred

Mutual Ins. Co., 607 A.2d 1255, 1260 (N.J. 1992).           “When there

is ambiguity in an insurance contract, courts interpret the

contract to comport with the reasonable expectations of the

insured.”    Zacarias v. Allstate Ins. Co., 775 A.2d 1262, 1264

(N.J. 2001).     However, where the language of the policy is clear

and unambiguous, “the court is bound to enforce the policy as it

is written.”     Royal Ins. Co. v. Rutgers Cas. Ins. Co., 638 A.2d

924, 927 (N.J. Super. Ct. App. Div. 1994).          The plain language

of the policy, after all, is “the best indication of the

parties’ reasonable expectations.”         Causeway Automotive, LLC v.

Zurich Am. Ins. Co., No. 20-8393, 2021 WL 486917, at *4 (D.N.J.

Feb. 10, 2021).     The court “should not write for the insured a

better policy of insurance than the one purchased.”            Buczek v.

Continental Cas. Ins. Co., 378 F.3d 284, 288 (3d Cir. 2004)

(citing Vassiliu v. Daimler Chrysler Corp., 178 N.J. 286 (N.J.

2004)).

                                      8
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 9 of 20 PageID: 489



      Under New Jersey law, “exclusions in [an] insurance policy

should be narrowly construed.”        Nav-Its, Inc. v. Selective Ins.

Co. of Am., 869 A.2d 929, 934 (N.J. 2005) (citing Princeton Ins.

Co. v. Chunmuang, 698 A.2d 9, 16 (N.J. 1997)).           “Nevertheless,

if the exclusion is ‘specific, plain, clear, prominent, and not

contrary to public policy,’ it will be enforced as written.”

Id. (citing Princeton Ins. Co., 698 A.2d at 17).

      Plaintiff first argues that the Policy is ambiguous and

that such ambiguity should be resolved in favor of its own

reasonable expectations. (ECF No. 23 at 14.)          According to

Plaintiff, ambiguity exists because of “conflicts between the

language of the Virus exclusion and the declaration page.”             (ECF

No. 23 at 14.)     In particular, Plaintiff asserts that the

Policy’s declaration section, through its incorporation of the

Limited Virus Coverage Clause, appears to “provide coverage for

COVID-19.”    (ECF No. 23 at 10.)      Plaintiff points out that this

declaration section does not mention the Virus Exclusion, but

merely provides that it is subject to “all property limits found

elsewhere in this declaration.”        (ECF No. 23 at 7.)      Since the

Virus Exclusion is not found “elsewhere” in the declaration

section, but is instead “buried deep within the Policy,”

Plaintiff concludes that the Policy is ambiguous, even going so

far as to claim that “no [comparable] case could be found.”

(ECF No. 23 at 14.)      The Court disagrees.

                                      9
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 10 of 20 PageID: 490



       As an initial matter, the structure of Defendant’s Policy

 is not problematic.      In Z Business Prototypes LLC, 2021 WL

 3486897, at *5 and Arrowhead Health & Racquet Club, LLC v. Twin

 City Fire Insurance Co., No. 1:20-cv-08968-NLH-KMW, 2021 WL

 2525739, at *6 (D.N.J. June 21, 2021), this Court analyzed the

 exact same exclusionary, limited coverage, and declaration

 provisions which are now at issue and concluded in both cases

 that “the Virus Exclusion clearly and unambiguously bar[red] all

 coverage.”    And while contractual structure was not expressly at

 issue in those cases, it is well settled that “an insurance

 contract is not per se ambiguous because its declarations sheet,

 definition section, and exclusion provisions are separately

 presented.”    Zacarias, 775 A.2d 1262, 1270 (N.J. 2001); see also

 Canopius US Ins. Inc. v. Graham Trucking, LLC, No. 17–4616, 2018

 WL 1757028, at *8 (D.N.J April 12, 2018) (“[T]he fact that [an]

 Exclusion is not expressly listed within [a] Declarations Sheet

 does not render [a] Policy ambiguous.”).         Rather, it is

 sufficient for a declaration section to “alert[] the insured

 that the coverages and limits of liability are subject to

 [other] provisions of the policy” through internal cross-

 reference, Zacarias, 775 A.2d at 1269; see also Canopius, 2018

 WL 1757028, at *8 (finding it significant that an “Exclusion

 [was] cross-referenced in the Declarations Sheet” because it

 “alert[ed] the insured that coverage [was] limited by that

                                      10
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 11 of 20 PageID: 491



 provision of the Policy”), especially when “the exclusion itself

 is written in direct and ordinary terms.” 3        Zacarias, 775 A.2d at

 1269.

       In this case, the Virus Exclusion is cross-referenced in

 the declarations section, 4 thereby alerting Plaintiff that

 coverage is limited by that provision of the Policy. 5          The Virus

 Exclusion itself is also “written in direct and ordinary terms.”

 Id.

       As this Court previously noted in Delaware Valley Plumbing

 Supply, Inc. v. Merchants Mutual Insurance Co., No. 1:20-cv-

 08257-NLH-KMW, 2021 WL 567994, at *4 (D.N.J. Feb. 16, 2021),

 throughout the current COVID-19 pandemic “a significant number

 of courts, both in this Circuit and across the country, have


 3 Plaintiff relies on Lehrhoff v. Aetna Cas. and Sur. Co., 638
 A.2d 889, 892 (N.J. Sup. Ct. App. Div. 1994) for the proposition
 that declaration pages have a “significant importance” in
 defining the reasonable expectations of an insured. (ECF No. 28
 at 1.) As the New Jersey Supreme Court clarified in Zacarias,
 however, an insured must allege more than a structural
 separation of policy provisions in order to establish an
 ambiguity. Zacarias, 775 A.2d at 1269–70.

 4 Specifically, the declaration section provides the following:
 “Form Numbers of Forms and Endorsements that apply . . . Form SS
 40 93 07 05 . . .” ECF No. 22-2 at 19; See also Canopius, 2018
 WL 1757028, at *8 n.4 (finding the structure of a policy
 unambiguous based on a similar cross-reference).

 5 More generally, the declaration section also states that
 “[t]his Spectrum Policy consists of the Declarations, Coverage
 Forms, Common Policy Conditions and any other Forms and
 Endorsements issued to be a part of the Policy.” ECF No. 22-2 at
 13.
                                      11
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 12 of 20 PageID: 492



 analyzed virus exclusion clauses that were either identical or

 highly similar to the one in Plaintiff's Policy, and

 consistently” held that such clauses barred coverage for

 insurance claims related to loss or damages caused by the

 widespread government shut down orders issued in response to

 COVID-19.    This Court then cited to a significant number of

 cases, both within this Circuit and without, that had reached

 that exact conclusion.      See id. (citing cases).

       Four months later, in Arrowhead, which involved an

 identical virus exclusion to the one at issue here, the Court

 recognized that the “trend ha[d] continued” and highlighted that

 in the months since Delaware Valley Plumbing was issued “two

 courts in this district ha[d] held that the exact virus

 exclusion clause found in the policy [at issue] . . . bar[red]

 coverage for insurance claims like those put forth by

 Plaintiffs.”    Arrowhead, 2021 WL 2525739, at *3 (citing Stern &

 Eisenberg, P.C. v. Sentinel Ins. Co., No. 20-11277, 2021 WL

 1422860 (D.N.J. Apr. 14, 2021); Podiatry Foot & Ankle Inst. P.A.

 v. Hartford Ins. Co. of the Midwest, No. 20-20057, 2021 WL

 1326975 (D.N.J. Apr. 9, 2021)).        This Court further noted that

 “numerous courts in this district have addressed essentially

 identical claims based on virus exclusion clauses with similar

 language, and have repeatedly made the same finding.”           Id.

 (citing cases).

                                      12
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 13 of 20 PageID: 493



       Then, less than two months after Arrowhead, this Court

 considered Z Business Prototypes, a case which also involved an

 identical virus exclusion to the one at issue here. Z Business

 Prototypes, 2021 WL 3486897, at *1.        Again, this Court noted

 that the “trend ha[d] continued,” identifying “three more courts

 in [the] district that ha[d] held that virus exclusion clauses

 that were either identical or similar . . . bar[red] coverage

 for insurance claims like Plaintiff’s.”         Id. at *4 (citing

 Sweetberry Holdings LLC v. Twin City Fire Ins. Co., No. 20-

 08200, 2021 WL 3030269 (D.N.J July 19, 2021); Metuchen Ctr. v.

 Liberty Mut. Ins. Co., No. 20-12584, 2021 WL 3206827 (D.N.J.

 July 29, 2021); T&L Catering, Inc. v. Hanover Ins. Grp., Inc.,

 No. 20-07934, 2021 WL 2948425 (D.N.J. July 14, 2021)).

       Unsurprisingly, in the month since Z Business Prototypes

 was decided, the trend has again continued, with three more

 courts in this district holding that virus exclusion clauses,

 either identical or similar to the one at issue here, bar

 coverage for insurance claims like Plaintiff’s.          See Salon Dare,

 Inc. v. Sentinel Ins. Co., No. 20-9616, 2021 WL 3472648, at *2

 (D.N.J. Aug. 6, 2021) (“[T]he Court again reaches the same

 conclusion and finds that the Virus Exclusion clearly and

 unambiguously bars coverage.”); JRJ Hospitality, Inc. v. Twin

 City Fire Ins. Co., No. 20-13095, 2021 WL 3561356, at *5 (D.N.J.

 Aug. 12, 2021)(“[T]he Policies do not cover any claim for losses

                                      13
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 14 of 20 PageID: 494



 caused by the COVID-19 virus and the ensuing Executive

 Orders.”); Beniak Enterprises, Inc. v. Indemnity Ins. Co. of N.

 Am., No. 20-5536, 2021 WL 3783257, at *7 (D.N.J. Aug. 26,

 2021)(“[T]he virus exclusion bars [Plaintiff’s] claims for loss

 sustained due to the Closure Orders.”).

       Here, the Court can discern no reason to depart from the

 long line of cases within this district that have found

 identical or similar virus exclusion clauses to be written in

 direct and ordinary terms. 6      Thus, the structure of the Policy,

 with its related cross-references, is unambiguous.           Plaintiff’s

 argument that the Virus Exclusion does not comport with its

 “reasonable expectations” is therefore irrelevant, as this

 Court, in the absence of exceptional circumstances, only




 6 Plaintiff relies on a single federal court opinion,
 Urogynecology Specialist of Florida LLC v. Sentinel Insurance
 Co., 489 F.Supp.3d 1297 (M.D. Fla. Sept. 24, 2020), to argue
 that “denying coverage for losses stemming from COVID-19 does
 not logically align with the grouping of the virus exclusion.”
 (ECF No. 23 at 15). The Court is unpersuaded by this argument.
 First, although Urogynecology concluded that a similar virus
 exclusion did not necessarily exclude coverage, that holding was
 largely premised on the court not possessing “the corresponding
 forms which [were] modified by the exclusions.” Id. at 1302.
 In contrast, here, the Court possesses the entire Policy. And
 besides the factual distinctions, this Court has already
 considered the merits of Urogynecology’s interpretative
 reasoning and concluded that “it agrees with the series of other
 courts in this Circuit which have [held that] the language of
 the Virus Exclusion . . . rather than containing fatal
 ambiguities, ‘is explicit and plainly excludes [COVID-19
 related] coverage.’” Arrowhead, 2021 WL 2525739, at *5 (quoting
 Stern & Eisenberg, 2021 WL 1422860, at *5).
                                      14
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 15 of 20 PageID: 495



 considers reasonable expectations “[w]hen there is ambiguity.”

 Zacarias, 775 A.2d at 1264.       To consider Plaintiff’s reasonable

 expectation where “no such genuine ambiguity exists . . . could

 result in the Court ‘writ[ing] for the insured a better policy

 of insurance than the one purchased.’”          Body Physics v.

 Nationwide Ins., No. 20-9231, 2021 WL 912815, at *6 (D.N.J. Mar.

 10, 2021) (quoting Zacarias, 775 A.2d at 1264).

       Even with no ambiguities present, however, Plaintiff

 maintains that the reasonable expectations doctrine should be

 applied.    It points out that in “exceptional circumstances,”

 such as when “text appears overly technical[,] contains hidden

 pitfalls, cannot be understood without employing subtle or

 legalistic distinctions, is obscured by fine print, or requires

 strenuous study to comprehend,” courts are permitted to

 “vindicate the insured’s reasonable expectations over [a]

 policy’s literal meaning.”       (ECF No. 23 at 13 (quoting Abboud v.

 Nat. Union Fire Ins. Co. of Pittsburgh, 163 A.3d 353, 359 (N.J.

 Super. Ct. App. Div. 2017))).       Here, Plaintiff argues that the

 “unprecedented global pandemic” supports “a finding of

 exceptional circumstances permitting coverage in contravention

 of the policy’s plain language.”          (ECF No. 23 at 14).   The Court

 disagrees.

       As shown above, for the large number of courts in this

 district that have already analyzed identical or similar virus

                                      15
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 16 of 20 PageID: 496



 exclusions, the global pandemic did not provide reason to

 override unambiguous policy language.         See, e.g., Body Physics,

 2021 WL 912815, at *6 (“[T]he Virus Exclusion is unambiguous and

 it excludes Plaintiff’s alleged losses, which were unfortunately

 caused by COVID-19, a virus that has affected too many

 businesses and individuals.”).       And as we have seen, no other

 “exceptional circumstances” are present.         The Policy’s language

 is plain, not “overly technical,” and its structure, while

 employing internal cross-references, does not contain “hidden

 pitfalls.”    Abboud, 163 A.3d at 359 (quoting Zacarias, 775 A.2d

 at 1268).    Accordingly, the Court finds that there is no reason

 to override the Virus Exclusion’s unambiguous language.            As

 such, the Policy’s Business Income, Civil Authority, and Limited

 Virus Coverage clauses do not provide coverage for Plaintiff’s

 COVID-19 related losses. 7

       Plaintiff next asserts that Defendant should be “estopped

 from asserting the inapplicability of insurance . . . despite a

 clear contractual provision excluding the claim from coverage.”

 (ECF No. 23 at 16).       While New Jersey courts sometimes use




 7 In its briefing, Plaintiff also argues that the Policy’s
 “Hazardous Substance” provision covers its COVID-19 related
 losses. However, the “Hazardous Substance” provision, like the
 “Business Income” and “Civil Authority” provisions, is part of
 the “Special Property Coverage Form,” which is explicitly
 modified by the Virus Exclusion. (ECF No. 22-2 at 99). This
 alleged coverage is therefore excluded as well.
                                      16
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 17 of 20 PageID: 497



 equitable estoppel “to bring within insurance coverage risks or

 perils which are not provided for in the policy or which are

 expressly excluded,” the doctrine is only available in

 “appropriate circumstances.”       Harr v. Allstate Ins. Co., 255

 A.2d 208, 219 (N.J. 1969).

      In order to establish a claim of equitable estoppel, the
      claiming party must show that the alleged conduct was
      done, or representation was made, intentionally or under
      such circumstances that it was both natural and probable
      that it would induce action. Additionally, the conduct
      must be relied on, and the relying party must act so as
      to change his or her position to his or her detriment.
      The burden of proof of a claim based on principles of
      equitable estoppel is on the party asserting estoppel.

 Brown v. Hartford Group, No. 08–3160, 2009 WL 467846, at *3

 (D.N.J. Feb. 23, 2009) (internal citations and quotations

 omitted); see also Owens v. American Hardware Mut. Ins. Co., No.

 11–6663, 2013 WL 6903940, at *8 (D.N.J Dec. 30, 2013) (“[T]he

 basic principle of the equitable estoppel doctrine [is] that a

 party must have suffered some prejudice after reasonably relying

 upon another party’s representations.”).

       Here, the Court can find no evidence of misrepresentation

 regarding the Policy’s coverage.          Plaintiff alleges

 misrepresentation because “coverage appeared to be available” on

 the “face” of the Policy.       (ECF No. 23 at 16).     Assuming for the

 moment that such a finding would establish misrepresentation,

 the allegation is still unfounded and indeed circular.            As

 stated above, the Policy unambiguously bars, not grants,

                                      17
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 18 of 20 PageID: 498



 coverage.    Thus, Plaintiff’s equitable estoppel claim must fail.

 See, e.g., Buczek v. Continental Cas. Ins. Co., 378 F.3d 284,

 292 n.6 (3d Cir. 2004) (rejecting a claim based on equitable

 estoppel because there was “no evidence of misrepresentation

 regarding the coverage of [the] insurance policy”).

       Plaintiff finally asserts that Defendant “failed to act in

 good faith” by denying coverage.          (ECF No. 23 at 16).    The Court

 first notes that Plaintiff initially raised this argument in a

 short discussion at the end of its opposition brief.            (ECF No.

 23 at 16).    Plaintiff did not bring such a claim in this action

 and may not amend its Amended Complaint now in opposition to

 Defendant’s Motion for Judgment on the Pleadings.           Olson v. Ako,

 724 Fed App’x 160, 166 (3d Cir. Mar. 20, 2018 (quoting Com. of

 Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d

 Cir. 1988)(“[I]t is axiomatic that the complaint may not be

 amended by the briefs in opposition to a motion to dismiss.”);

 see also Ross v. Hayt, Hayt & Landau, LLC, No. 15-1506, 2015

 2015 WL 8781307, at *3 n.2 (D.N.J. Dec. 14, 2015) (citing

 Zimmerman, 836 F.2d at 181)(“Plaintiff cannot use an opposition

 brief to supplement his complaint.”).          Regardless, the Court

 finds that even if Plaintiff pleaded a bad faith claim,

 Plaintiff’s Amended Complaint would still not survive dismissal.

       “In order to state a claim for bad faith denial of

 insurance coverage, a plaintiff must allege the following: (1)

                                      18
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 19 of 20 PageID: 499



 the insurer lacked a reasonable basis for denying benefits, and

 (2) the insurer knew or recklessly disregarded the lack of a

 reasonable basis for denying the claim.”         Shore Options Inc. v.

 Great Am. Ins. Grp., No. 20-03835, 2020 WL 5627211, at *16

 (D.N.J. Sept. 21, 2020) (citing Pickett v. Lloyd’s, 621 A.2d

 445, 454 (1993)).     “However, if a claim is fairly debatable, no

 liability in tort will arise.”       Id. (quoting Pickett, 621 A.2d

 at 453) (internal citation and quotation omitted).           “Moreover,

 there can be no bad faith claim for denial of coverage if the

 insurer was correct as a matter of law in denying coverage.”

 Id. (citing Frog, Switch & Mfg. Co., Inc. v. Travelers Ins. Co.,

 193 F.3d 742, 751 n.9 (3d Cir. 1999)); see also Gallatin Fuels,

 Inc. v. Westchester Fire Ins. Co., 244 F. App’x 424, 435 (3d

 Cir. 2007) (same).     However, “if bad faith is asserted as to

 conduct beyond a denial of coverage, the bad faith claim is

 actionable as to that conduct regardless of whether the contract

 claim survives.”     Ultimate Hearing Sols. II, LLC v. Twin City

 Fire Ins. Co., 513 F.Supp.3d 549, 564 (quoting Gold v. State

 Farm Fire & Cas. Co., 880 F. Supp. 2d 587, 598 (E.D. Pa. 2012);

 see also Gallatin Fuels, 244 F. App'x at 435 (analyzing the

 plaintiff’s bad faith claim because it was “based largely on

 behavior beyond . . . denial of the claim,” such as

 misrepresenting the terms of the policy, delaying investigation

 of the claim, and hiding information from the insured).

                                      19
Case 1:20-cv-10044-NLH-MJS Document 34 Filed 09/21/21 Page 20 of 20 PageID: 500



       Here, Plaintiff’s bad faith claim is based on Defendant’s

 denial of coverage, but as detailed above, that denial of

 coverage was proper as a matter of law.         Accordingly, a bad

 faith claim based on these facts would not survive dismissal.

 Z Bus. Prototypes LLC, 2021 WL 3486897, at *6 (dismissing with

 prejudice plaintiff’s bad faith claim based on denial of

 coverage where the virus exclusion applied and barred coverage).

       As a final matter, Plaintiff contends that it should be

 granted leave to amend its Amended Complaint in order to

 “include [an] allegation that it reasonably relied upon the

 [Policy’s] declaration pages.”       (ECF No. 23 at 17).      The Court,

 however, has already found that the Policy’s plain language is

 controlling, not Plaintiff’s reasonable expectations.           Amendment

 would therefore be futile.       See Foman v. Davis, 371 U.S. 178,

 182 (1962) (listing “futility of amendment” as a basis for not

 granting leave to amend).

                                 CONCLUSION

       For the reasons stated above, the Court will grant

 Defendant’s Motion for Judgment on the Pleadings.

       An appropriate Order will be entered.




 Date: September 21, 2021                    s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                      20
